Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hopeton Walker on 4/19/2021.
The application has been amended as follows: 
In the Claims:
23. (Currently amended) A method, comprising: 
determining intra quantization matrices (QM_hvs_intra) of square-shaped blocks; and 
converting the intra quantization matrices of the square-shaped blocks into correspondingly-sized inter square-shaped quantization matrices (QM_hvs_inter) according to the following conversion: 
(i) for 1st row/column:

    PNG
    media_image1.png
    74
    413
    media_image1.png
    Greyscale

QM_hvs_inter[0][n] = QM_hvs_inter[0][n-1] + (unsigned char) (slope_1st * (float)  
QMhvsintra[0][n] - QMhvs_intra[0][n-1]) + 0.5);

 (ii) for last row/column:  

    PNG
    media_image2.png
    74
    570
    media_image2.png
    Greyscale
   
QM_hvs_inter[m][BLKY-1] = QM_hvs_inter[m-1][BLKY-1] + (unsigned char) (slopelast * (float) 
(QMhvsintra[m][BLKY-1] - QM_hvs_intra[m-1][BLKY-1]) + 0.5); and Page 3 of 7Application No. Not Yet Assigned Preliminary Amendment 



    PNG
    media_image3.png
    126
    608
    media_image3.png
    Greyscale

Where:
                       
    PNG
    media_image4.png
    74
    265
    media_image4.png
    Greyscale

                       BLK X is a matrix size in x direction; 
                       BLK_Y is a matrix size in y direction; and 
                       n, m are counter variables.

28. (Currently amended) An apparatus, comprising: 
a memory configured to store an application; and 
a processor configured to execute the application to: 
           determining intra quantization matrices (QM_hvs_intra) of square-shaped blocks; and 
           converting the intra quantization matrices of the square-shaped blocks into correspondingly-sized inter square-shaped quantization matrices (QM_hvs_inter) according to the following conversion: 
(i) for 1st row/column:

    PNG
    media_image1.png
    74
    413
    media_image1.png
    Greyscale

QM_hvs_inter[0][n] = QM_hvs_inter[0][n-1] + (unsigned char) (slope_1st * (float)  
(QMhvsintra[0][n] - QMhvs_intra[0][n-1]) + 0.5);

 (ii) for last row/column:  

    PNG
    media_image2.png
    74
    570
    media_image2.png
    Greyscale
   
QM_hvs_inter[m][BLKY-1] = QM_hvs_inter[m-1][BLKY-1] + (unsigned char) (slopelast * (float) 
(QMhvsintra[m][BLKY-1] - QM_hvs_intra[m-1][BLKY-1]) + 0.5); and Page 3 of 7Application No. Not Yet Assigned Preliminary Amendment 

(iii) for remaining data due to symmetry: 

    PNG
    media_image3.png
    126
    608
    media_image3.png
    Greyscale

Where:
                  
    PNG
    media_image4.png
    74
    265
    media_image4.png
    Greyscale

                  BLK X is a matrix size in x direction; 
                  BLK_Y is a matrix size in y direction; and 
                  n, m are counter variables.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:  Claims 23-31 are considered allowable over the prior art because none of the references of record alone or in combination suggest, disclose, or teach a method comprising determining intra quantization matrices (QM_hvs_intra) of square-shaped blocks; converting the intra quantization matrices of the square-shaped blocks into correspondingly-sized inter square-shaped quantization matrices (QM_hvs_inter) according to the following conversion: 
(i) for 1st row/column:

    PNG
    media_image1.png
    74
    413
    media_image1.png
    Greyscale

QM_hvs_inter[0][n] = QM_hvs_inter[0][n-1] + (unsigned char) (slope_1st * (float)  
QMhvsintra[0][n] - QMhvs_intra[0][n-1]) + 0.5);

 (ii) for last row/column:  

    PNG
    media_image2.png
    74
    570
    media_image2.png
    Greyscale
   
QM_hvs_inter[m][BLKY-1] = QM_hvs_inter[m-1][BLKY-1] + (unsigned char) (slopelast * (float) 
(QMhvsintra[m][BLKY-1] - QM_hvs_intra[m-1][BLKY-1]) + 0.5); and Page 3 of 7Application No. Not Yet Assigned Preliminary Amendment 

(iii) for remaining data due to symmetry: 

    PNG
    media_image3.png
    126
    608
    media_image3.png
    Greyscale

Where:
                    
    PNG
    media_image4.png
    74
    265
    media_image4.png
    Greyscale

                    BLK X is a matrix size in x direction; 
                   BLK_Y is a matrix size in y direction; and 
                   n, m are counter variables 
all together as claimed.  The closest prior art, US 8326068 B1 (Zhang et al.; 12/4/2012) discloses a conventional method for encoding the video data with the quantization matrix as optimized, and another prior art, US 20100091842 A1 (Ikeda et al.; 4/15/2010) discloses a conventional coding method related .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483